DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the block elements 206 and 224, and 208 and 226 shown in Figure 2 should be changed to “RF Front End” and “Baseband Processor”, respectively, in consistence with the block elements 136, 138, 150, and 152 shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0032], lines 2-3; paragraph [0036], last line; and paragraph [0039], lines 1-2, the reference sign “202” is being called for different names.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter “where the data rate threshold is the reception of Wireless Local Area Network (WLAN) Multiple Input Multiple Output (MIMO) packets” recited in claim 2, and the claimed subject matter “where the second class of packet type has a data rate less than a threshold which is from 10Mbps to 100Mbps, and the second class of packet type is greater than the threshold” recited in claim 14 fail to provide proper antecedent basis for the claimed subject matter.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  




a low power connectivity processor coupled to a low power front end, the low power front end comprising a first baseband processor operative to receive wireless packets when enabled, and a first Media Access Controller (MAC) coupled to the first baseband processor;
an applications processor coupled to a performance front end, the performance front end comprising a second baseband processor operative to receive wireless packets when enabled, and a second MAC coupled to the second baseband processor; and
a power controller coupled to the low power connectivity processor and to the applications processor;
the low power connectivity processor having a maximum power consumption which is less than one tenth of a maximum power consumption of the applications processor, the applications processor having an instruction execution rate capability which is at least ten times greater than the instruction execution rate capability of the low power connectivity processor;
the power controller applying power to, and enabling, the low power connectivity processor and also the low power front end during intervals when the low power front end is receiving wireless packets lower than a data rate threshold; and[[,]]
the power controller applying power to, and enabling, the applications processor and the performance front end when the performance front end is receiving wireless packets greater than the data rate threshold.



3. (Currently Amended) 

4. (Currently Amended) 

5. (Currently Amended) 

6. (Currently Amended) an IEEE standard 802.11n, 802.11ac, 802.11ax, or 802.11be.

7. (Currently Amended) low power connectivity processor is at least one of a Cortex-M® processor, an ARM® processor, or a processor configured to use a RISC-V architecture.

low power connectivity processor and the low power front end when the applications processor and the performance front end are active.

9. (Currently Amended) s processor and the performance front end until the low power front end detects wireless packets which are greater than the data rate threshold.

10. (Currently Amended) all the wireless packets are at least one of: Wireless Local Area Network (WLAN) packets, Bluetooth packets, Zigbee packets, Long Term Evolution(LTE) mobile wireless packets, 3G mobile wireless packets, or 4G mobile wireless packets.

11. (Currently Amended) 
a low power connectivity processor operative to process wireless packets;
a low power front end comprising a first baseband processor operative to receive wireless packets and a first Media Access Controller (MAC) coupled to the first baseband processor; 
an applications processor;
a performance front end comprising a second baseband processor operative to receive wireless packets and a second MAC coupled to the second baseband processor; and

the power controller operative to enable the low power connectivity processor and the low power front end upon detection of wireless packets of a first class of packet type, the power controller operative to enable the applications processor and the performance front end upon receipt of wireless packets of a second class of packet type.

12. (Currently Amended) 

13. (Currently Amended) an IEEE standard 802.11n, 802.11ac, 802.11ax, or 802.11be.

14. (Currently Amended) 

15. (Currently Amended) first class of packet type.

including a first baseband processor and a first Media Access Controller (MAC) coupled to a low power connectivity processor operative to process wireless packets, a performance front end including a second baseband processor and a second MAC coupled to an applications processor, and a power controller coupled to the low power connectivity processor and to the applications processor, the method comprising:
receiving a wireless packet on the first MAC;
examining a packet type field provided by the first MAC; and
enabling power to the applications processor and the performance front end only when the packet type field matches a performance packet type associated with a computational complexity greater than the low power connectivity processor can process, and not enabling power to the applications processor and the performance front end when the packet type field does not match the performance packet type.

17. (Currently Amended) 

18. (Currently Amended) an IEEE standard 802.11n, 802.11ac, 802.11ax, or 802.11be.

the MIMO packets.

20. (Currently Amended) low power connectivity processor is at least one of a Cortex-M® processor, an ARM® processor, or a processor configured to use a RISC-V architecture.

21. (Currently Amended) 

Notice the amendments to claims 10 and 15 are to overcome the antecedent basis of “the wireless packets” and “the class of packet type” since the precedent claim 1 recites multiple wireless packets and the precedent claim 11 recites first class of packet type and second class of packet type.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling et al. relates to methods and apparatus for providing intelligent power reduction by adjusting communications device configurations, operation, and channel bonding.
Cheng et al. relates to power savings at a mobile device via a software module.
Huang et al. and Elad et al. relate to a communications systems comprising a first receiving path, a second receiving path, and an application processor, wherein the first path includes WLAN front end module circuitry, WLAN radio IC circuitry, and WLAN baseband processing circuitry, and wherein the second path includes Bluetooth (BT)  front end module circuitry, BT radio IC circuitry, and BT baseband processing circuitry.
ZHU et al. relates to a communications system comprising application circuitry, baseband circuitry, one or more radio front end modules, memory circuitry, power management integrated circuitry, power tee circuitry, and network controller circuitry.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings, the specification, and claims 1-21 stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632